United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GEORGE
WASHINGTON MEMORIAL PARKWAY,
McLean, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1921
Issued: June 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated June 15, 2009 which denied modification of a
decision denying his claim for an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty.
FACTUAL HISTORY
This is the second appeal in the present case.1 In a decision dated November 14, 2005,
the Board reversed the Office decision dated November 16, 2004 and remanded the case for
1

Docket No. 05-369 (issued November 14, 2005).

appropriate development and adjudication of the claims.2 The Board found that appellant timely
filed his claim for an occupational disease. The facts and circumstances of the case up to that
point are set forth in the Board’s prior decision and incorporated herein by reference.3
There was evidence submitted in the prior appeal that is relevant to the current appeal.
Appellant submitted reports dated November 7, 1991 to June 26, 2002 from Dr. Charles R.
Ubelhart, a Board-certified internist, who noted a history of appellant’s neck condition which
began after he fell from a trampoline when he was 16 years old. He reported that his symptoms
worsened in the summer of 1991. In reports dated November 7 and November 21, 1991,
Dr. Ubelhart opined that appellant’s C3-4 cervical condition was related to his old injury. He
diagnosed C4 neuropathy, old post-traumatic injury and C5-6 herniated disc. Dr. Ubelhart
recommended an anterior cervical discectomy at C5-6.
Appellant submitted various medical reports from Dr. Andrew V. Panagos, a Boardcertified physiatrist, who treated appellant from October 18, 1994 to May 7, 1996, for neck pain
commencing when he fell off a trampoline as a child. He had a cervical fusion at C3-4 and C5-6
in December 1991 that was unsuccessful. Appellant had a C3-6 fusion in December 1994 that
relieved his arm pain. On February 27, 2002 Dr. Panagos diagnosed chronic pain syndrome
produced by the initial failure of the cervical fusions and secondary abscesses due to trigger
point injections. He expected no recovery beyond this point and advised that appellant’s cervical
spine condition was stable. In an April 10, 2002 attending physician’s report, Dr. Panagos noted
that appellant sustained a cervical injury after falling from a trampoline in 1975 and a subsequent
injury during air travel. He diagnosed chronic pain syndrome, multilevel cervical fusion and
radiculopathy. Dr. Panagos checked a box “yes” that appellant’s condition was caused or
aggravated by an employment activity, noting air travel in 1991.
Appellant was also treated by Dr. Alexandros D. Powers, a Board-certified neurologist,
from October 18, 1994 to June 6, 2002, for continued neck pain. Dr. Powers diagnosed cervical
disc disease with failed fusion and compensatory hypermobility at intervening C4-5 level. In an
attending physician’s report dated April 24, 2002, he diagnosed cervical disc disorder and noted
with a checkmark “yes” that appellant’s condition was caused or aggravated by an employment
activity. Similarly, in reports dated June 6 and July 8, 2002, Dr. Powers noted that appellant
sustained two neck injuries in the 1970’s which left him with mild cervical discomfort.
Appellant reported subsequently sustaining a cervical spine injury on a work-related trip on
July 26, 1991. Dr. Powers noted that in December 1991 appellant underwent an anterior cervical
discectomy and fusion which failed. He diagnosed probable failed fusion at C5-6 and
recommended a corpectomy and spinal reconstruction. Dr. Powers opined that appellant’s
clinical history suggested that the events of July 1991 were causally related to the cervical spine
symptoms that led to the initial recommendation of surgery and additional treatments.
2

On March 23, 2002 appellant, then a 43-year-old former supervisory community planner, filed an occupational
disease claim for aggravation of his upper back, shoulders, head and neck conditions. He also alleged a workrelated aggravation of his bilateral knee and leg conditions. Appellant stopped work on October 22, 2001.
3

Appellant also alleged that he developed hearing loss due to workplace noise exposure. The Office developed
his hearing loss claim. However, it has not issued a final decision on this matter such that it is not before the Board
in the current appeal. See 20 C.F.R. § 501.2(c).

2

In a decision dated June 6, 2006, the Office denied appellant’s claim for compensation
for upper back, shoulders, head, neck, bilateral knees, legs, ankles, hands and finger conditions
on the grounds that appellant failed to establish that the claimed medical conditions were related
to the established work-related events.
On May 31, 2007 appellant requested reconsideration. He submitted a May 25, 2007
report from Dr. Powers, who noted a history of appellant’s trampoline injury and his subsequent
treatment for cervical injuries. Appellant reported that, in August 1991, he experienced
excessive stress while on temporary duty which aggravated and permanently worsened his mild
neck injury of 1973. Dr. Powers opined that increased physical activities such as lifting weights,
repetitive movements of the head, neck and upper body, would increase appellant’s cervical pain.
Appellant further opined that occupational exposure to these types of forces would cause
symptomology related to the vertebral column. In a March 13, 2008 report, Dr. Powers noted
appellant underwent a multilevel cervical spine fusion which resulted in permanent
biomechanical changes in his neck. He opined that medical literature showed that these disc
changes would more likely than not be aggravated, worsened and accelerated by appellant’s
work duties. Appellant also submitted a January 5, 2008 report from Dr. Panagos who treated
appellant since March 1999 for severe, chronic cervical pain related to degenerative disc disease
that resulted in multiple cervical surgeries. Dr. Panagos opined that appellant reached maximum
medical improvement. He advised that appellant’s condition made it medically impossible for
him to work in his chosen profession due to increasing pain and cervical disc degeneration
associated with working over a drafting board, working in the field and traversing outdoor areas.
In a decision dated June 15, 2009, the Office denied modification of the June 6, 2006
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
4

Gary J. Watling, 52 ECAB 357 (2001).

3

diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
It is not disputed that appellant’s duties as a supervisory community planner included
keyboarding, leaning over a drafting board, carrying items, air travel, riding public
transportation, rotating his head and neck, walking and climbing and crouching to view field
sites, manholes and building structures. It is also not disputed that appellant has been diagnosed
with C4 neuropathy, C5-6 herniated disc, chronic pain syndrome, multilevel cervical fusion,
radiculopathy, compensatory hypermobility at intervening C4-5 level, cervical disc disorder,
failed fusion at C5-6 and degenerative disc disease. Appellant has not submitted sufficient
medical evidence, though, to establish that his diagnosed cervical conditions and degenerative
disc disease were causally related to specific employment factors or conditions. He did not
submit a rationalized medical report from a physician addressing how specific employment
factors may have caused or aggravated his claimed conditions.
Appellant submitted reports from Dr. Ubelhart, from November 7, 1991 to June 26, 2002,
who noted a history of appellant’s neck pain commencing when he was 16 years old and fell
from a trampoline and noted that his symptoms worsened in the summer of 1991. In reports
dated November 7 and 21, 1991, Dr. Ubelhart diagnosed C4 neuropathy, old post-traumatic
injury and C5-6 herniated disc and opined that appellant’s C3-4 condition was related to his old
injury. His reports are insufficient to establish the claim as the physician appears to attribute
appellant’s cervical condition to a trampoline injury which occurred when appellant was 16 and
not his work duties. In none of the reports, did Dr. Ubelhart specifically address whether
appellant’s employment activities had caused or aggravated a diagnosed medical condition.6
Appellant submitted various reports from Dr. Panagos who noted treating appellant since
1994 for neck pain that started when he fell off a trampoline as a child. On February 27, 2002
Dr. Panagos diagnosed chronic pain syndrome due to the failure of the cervical fusions and
secondary abscesses from trigger point injections. These reports are insufficient to establish the
claim as they did not address whether appellant’s employment activities had caused or
aggravated a diagnosed medical condition.7 Additionally, Dr. Panagos appeared to attribute
5

Solomon Polen, 51 ECAB 341 (2000).

6

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
7

Id.

4

appellant’s condition to a childhood injury and not work activities. Similarly, in an April 10,
2002 attending physician’s report he noted a history of appellant’s trampoline injury in 1975 and
subsequent neck injury during air travel. Dr. Panagos diagnosed chronic pain syndrome,
multilevel cervical fusion and radiculopathy and noted with a checkmark “yes” that appellant’s
condition was caused or aggravated by an employment activity. However, the Board has held
that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form report question on whether the claimant’s condition was related to the history
given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.8 Likewise, a January 5, 2008
report from Dr. Panagos noted appellant’s diagnoses and disability status but did not specifically
address how particular aspects of appellant’s employment would have caused or aggravated any
diagnosed medical condition.
Reports from Dr. Powers are also insufficient to establish appellant’s claim. Reports
from October 18, 1994 to June 6, 2002 diagnosed appellant’s condition but did not address
whether his employment caused or aggravated a diagnosed condition. In an April 24, 2002
attending physician’s report, Dr. Powers diagnosed cervical disc disorder and noted with a
checkmark “yes” that appellant’s condition was caused or aggravated by an employment activity.
However, as noted, an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was
related to the history given is of little probative value and insufficient to establish causal
relationship. Other reports from Dr. Powers dated June 6 and July 8, 2002 noted appellant’s
neck injuries in the 1970’s that left him with mild cervical discomfort. He also related that
appellant reported a subsequent cervical spine injury on a work-related trip on July 26, 1991.
Dr. Powers opined that appellant’s clinical history suggested the events of July 1991 were
causally related to the cervical spine symptoms that led to his surgery and subsequent treatment.
While these reports provide some support for causal relationship, they are insufficient to
establish the claimed cervical condition was causally related to his employment duties.
Dr. Powers, at best, provides only vague support for causal relationship by noting that
appellant’s clinical history “suggests the events of July 1991” were causally related to his
cervical spine symptoms. He provided no medical reasoning to support his opinion on causal
relationship and there are no contemporaneous medical reports supporting such a relationship.9
Additionally, Dr. Powers did not clearly address how nonemployment factors, such as
appellant’s childhood neck injury, might have affected his current cervical condition. Therefore,
his reports are insufficient to meet appellant’s burden of proof.
Likewise, a May 25, 2007 report from Dr. Powers noted a history of appellant’s
trampoline injury and his reported neck stress during temporary duty in August 1991.
Dr. Powers opined that work duties involved lifting weights, repetitive movements of the head,
neck and upper body increased appellant’s cervical symptomology. He did not provide medical
rationale explaining how any particular work duties performed during a particular period would
cause or aggravate appellant’s neck condition nor did he explain why the neck condition would
8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

The Board notes that Dr. Ubelhart’s more contemporaneous reports from 1991 do not implicate employment
factors as a cause or contributor to appellant’s condition.

5

not be the sole result of the childhood neck injury. In a March 13, 2008 report, Dr. Powers noted
appellant underwent a multilevel cervical spine fusion which resulted in permanent
biomechanical changes in his neck. He opined that medical literature showed that these disc
changes are more likely than not aggravated, worsened and accelerated by appellant’s work
duties. This report is insufficient to establish the claimed cervical condition as he did not
provide sufficient medical rationale in which he explained the reasons behind his conclusion nor
did he explain how particular medical literature applied to appellant’s specific situation.10
Consequently, the medical evidence is insufficient to establish a causal relationship
between specific factors or conditions of employment and the diagnosed medical conditions.
On appeal, appellant’s asserts that his condition was employment related and the Office
failed to thoroughly evaluate the record. The record reveals that the Office performed a thorough
analysis of appellant’s medical records, specifically reviewing reports from appellant’s treating
physician’s Drs. Ubelhart, Panagos and Powers from November 7, 1991 to March 13, 2008.
Appellant further asserts that he submitted statements from his supervisors and himself which
supported causal relationship, however, causal relationship is a medical issue and it generally
must be established by reasoned or rationalized medical evidence.11 The Board notes that
appellant’s claim has been denied because he failed to provide sufficient medical evidence
explaining the reasons particular factors or conditions of his employment caused or aggravated
any of his diagnosed medical conditions.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.

10

See D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007) (newspaper clippings, medical texts
and excerpts from publications are of no evidentiary value in establishing the necessary causal relationship as they
are of general application and are not determinative of whether the specific condition claimed was causally related to
the particular employment injury involved).
11

See M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007).

6

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 28, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

